Citation Nr: 1449973	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-46 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether an August 15, 2007 rating decision that denied reopening the issue of entitlement to service connection for right shoulder disability contained clear and unmistakable error.


REPRESENTATION

The Veteran is represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to July 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

In September 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for right shoulder disability.  Ultimately, in March 2010, service connection for right shoulder myositis ossificans was granted and a 30 percent rating was assigned thereto, effective September 5, 2008.  The Veteran perfected an appeal of this decision, seeking an earlier effective date.  

In February 2012, the Board found that during the pendency of the appeal regarding the claim of entitlement to an effective date prior to September 5, 2008, for the award of service connection for right shoulder myositis ossificans, the Veteran reasonably raised two additional claims:  (1) whether an April 7, 1983 Board decision that upheld the severance of service connection for right shoulder disability contained clear and unmistakable error; and (2) whether an August 15, 2007 rating decision that denied reopening the issue of entitlement to service connection for right shoulder disability contained clear and unmistakable error.  As the Board has original jurisdiction over claims regarding whether prior Board decisions contain clear and unmistakable error, in February 2012, the Board issued a decision wherein it found that the April 7, 1983 Board decision did not contain clear and unmistakable error.  

However, the Board does not similarly have original jurisdiction over claims regarding whether final rating decisions contain clear and unmistakable error.  Consequently, in a separately issued February 2012 decision, the Board deferred the adjudication of the Veteran's claim of entitlement to an effective date prior to September 5, 2008, for the award of service connection for right shoulder myositis ossificans.  Therein, the Board remanded the claim of whether an August 15, 2007 rating decision that denied reopening the issue of entitlement to service connection for right shoulder disability contained clear and unmistakable error.  The Board directed the RO to certify this claim to the Board only if the Veteran timely perfected an appeal thereof.

In February 2013, the RO issued a "statement of the case" wherein it determined that the August 15, 2007 rating decision did not contain clear and unmistakable error.  That same month, the Veteran submitted a "substantive appeal," after which the issue was certified to the Board.  

As discussed above, in February 2012, the Board remanded the issue of whether the August 15, 2007 rating decision contains clear and unmistakable error to the RO for consideration in the first instance.  Thus, because the RO had not previously adjudicated this claim, the Board finds that the February 2013 "statement of the case" is actually a rating decision, and the February 2013 "substantive appeal" is actually a notice of disagreement.  The Board finds that the Veteran's February 2013 submission is a timely notice of disagreement.  However, to date, the RO has not issued a statement of the case.  Because the RO has not issued a statement of the case, the Board is required to remand this claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran a statement of the case and notification of his appellate rights with respect to the issue of whether the August 15, 2007 rating decision that denied reopening the issue of entitlement to service connection for right shoulder disability contains clear and unmistakable error.  See 38 C.F.R. §§ 19.29, 19.30 (2014).   The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

